Burke, J.
(dissenting). I concur in Chief Judge Fuld’s dissent, and would add merely that, in my opinion, any construction of the Election Law effectively precluding these petitioners from exercising their rights to register and vote is also in violation of the equal protection guarantees of the United States Constitution. As a result of recent media revelations, it is now commonly understood that those confined to our prisons awaiting trial are, for the most part, the politically disconnected and the financially disabled. Individuals more fortunately situated can secure their release either on bail or on their own recognizance. To deny them the right to vote, based upon the condition of incarceration, is to discriminate invidiously among those within the same class.
Judges Bergan, Breitel, Jasen and Gibson concur with Judge Scileppi ; Chief Judge Fuld and Judge Burke dissent and voté to affirm in separate memoranda.
Order reversed, without costs, and the petition dismissed.